Relator was charged with murder. Upon the hearing of his application for writ of habeas corpus he was denied bail.
We have read the record, and without discussing the facts, or giving the reasons for our conclusion, we are of opinion relator is entitled to bail. The judgment is, therefore, reversed and bail is fixed in the sum of $10,000, the bond to be taken and approved by the sheriff of Falls *Page 656 
County in that amount, upon the execution of which bond in the terms of the law relator will be discharged from custody.
Bail granted.